       Case 2:18-cv-00885-JFB-GRB Document 47 Filed 01/30/19 Page 1 of 4 PageID #: 418



                                                      80 Exchange Street | P.O. Box 5250 | Binghamton NY 13902-5250 | www.hhk.com

                                                                                                    ALBERT J. MILLUS, JR.
                                                                                                                           Partner
                                                                                                                amillus@hhk.com
                                                                                                                P: (607) 231-6724
                                                                                                                F: (607) 723-6605

                                                       January 30, 2019
        VIA ELECTRONIC CASE FILING
        Hon. Joseph F. Bianco
        United States District Judge
        United States District Court
        Eastern District of New York
        100 Federal Plaza
        Central Islip, New York 11722

                   Re:    David Buchanan v. Pay-O-Matic Check Cashing Corp., et al.
                          Civil Action No.: 2:18-cv-00885-LDW-GRB

        Dear Judge Bianco:

                We represent defendants in this action, which alleges wage and hour violations under the
        Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”). Plaintiffs are
        represented by the Lee Litigation Group, PLLC. We write pursuant to your Individual Rule
        III(A) to request a pre-motion conference in anticipation of our bringing a motion to disqualify
        Lee Litigation Group, PLLC as class counsel. I spoke to your Chambers on January 17, and was
        advised that the motion should be directed to you rather than to Magistrate Judge Brown, and
        that we should proceed via this request for a pre-motion conference.

                 Defendant Pay-O-Matic Check Cashing Corp. owns and operates 143 stores in and
        around New York City, and provides check cashing, money transfer, and bill payment services to
        the unbanked and underbanked population, as well as to customers who prefer using Pay-O-
        Matic’s services to those of conventional banks. Pay-O-Matic is classified as a financial
        institution, and is subject to extensive oversight and regulation by regulatory entities.

                Since 2011, Pay-O-Matic has classified its stores as A+, A, B, or C depending on their
        size and revenue production. Each store has a store manager responsible for overseeing the
        store’s operations. Prior to November 2016,1 some of the managers were classified as exempt
        for wage-and-hour purposes, and some were classified as non-exempt, depending on the size of
        the store, the number of non-exempt employees they supervised, and the nature of their duties.
        Managers of A+ and A stores were generally classified as exempt, managers of C stores (which
        are typically staffed only by their managers) were generally classified as non-exempt, and
        managers of B stores were classified as exempt or non-exempt depending on the above factors.

        1
          In November 2016, Pay-O-Matic reclassified all of its exempt store managers as exempt. Contrary to previous
        false statements made by plaintiffs’ counsel, the reclassification had nothing to do with allegations of wage-and-
        hour violations. The reclassification was the result of a change in a United States Department of Labor regulation
        increasing the salary threshold for exempt employees. Pay-O-Matic decided to reclassify the exempt store managers
        rather than to increase their pay to comply with the new regulation, which would have been cost-prohibitive. This
        was a nationwide phenomenon.


 BINGHAMTON, NY      CAPITAL DISTRICT, NY    HAMILTON, NY     NEW YORK, NY    ONEONTA, NY   SYRACUSE, NY     WHITE PLAINS, NY
SADDLE BROOK, NJ     MANCHESTER, NH         SCRANTON, PA      TUNKHANNOCK, PA     BOYNTON BEACH, FL    PALM BEACH GARDENS, FL
Case 2:18-cv-00885-JFB-GRB Document 47 Filed 01/30/19 Page 2 of 4 PageID #: 419
 Hon. Joseph F. Bianco
 January 30, 2019
 Page 2


         Pay-O-Matic also employs, on any given day, approximately 400 to 450 non-exempt
 customer service representatives (“CSRs”), whose sole function is to perform customer
 transactions and to reconcile their cash drawers at the ends of their shifts. Prior to August 2015,
 CSRs recorded their time by logging into and out of a portal supplied by ADP, the nationwide
 payroll service vendor. Pursuant to Pay-O-Matic policy, as embodied in its personnel manual,
 and training, CSRs were required to be logged in while working and logged out while not
 working. Store managers (both exempt and non-exempt) were responsible for monitoring
 compliance with the wage-and-hour laws to be sure that CSRs were paid for time that they
 worked. Store Mangers were responsible for making any adjustments to the time record if they
 became aware that an employee had not entered all time worked.

       In August 2015, Pay-O-Matic implemented a new timekeeping system (“TL2”). With the
 TL2 system, employees must be logged in to conduct customer transactions, and can perform no
 company business if they are not logged in. This system provides Pay-O-Matic with an
 enormous amount of data with which it can monitor compliance with the wage-and-hour laws.

         The original class action complaint in this matter was filed on February 9, 2018. The sole
 plaintiff in the original complaint was David Buchanan. Plaintiff Buchanan claims that he and
 other exempt store managers were misclassified as “exempt.”

         On April 4, 2018, plaintiffs’ counsel filed an amended complaint adding Eva Figueroa
 and Javon Jones as plaintiffs. Ms. Figueroa was a non-exempt store manager and Mr. Jones was
 a non-exempt CSR. Plaintiffs Figueroa and Jones allege that they, along with all other similarly
 situated non-exempt employees, were subject to pervasive, deliberate, and systematic violations
 of the wage-and-hour laws. According to the non-exempt plaintiffs, they and all other non-
 exempt employees “were required” to work before and after their shifts without being logged
 into the timekeeping system; to work through their lunch periods without being paid for it; and to
 travel between stores during their shifts without being paid for it. In short, they allege that they
 (and nearly 3,000 other non-exempt employees) were systematically “required” to work “off the
 clock” during the six-year period preceding the filing of the complaint.

          As is indicated above, the store managers, both exempt and non-exempt, were
 responsible for insuring compliance with the wage-and-hour laws and Pay-O-Matic’s policies
 and procedures with respect to timekeeping. Plaintiffs have never identified who allegedly
 “required” them to work “off the clock.” However, if plaintiffs’ claims are true (which they are
 not), it would have been the store managers who did the “requiring.” If so, the managers would
 have been in blatant violation of the law and company policy. In fact, they were duty bound to
 report any such violations to upper management.

         Based on the foregoing, it is highly likely that the CSRs and the store managers will be in
 the position of presenting conflicting testimony as to the core factual issues in the case.
 Presumably, these plaintiffs and other employees will testify that they were “required” to work
 “off the clock.” Presumably the managers, who are purportedly represented by the same
 counsel, will deny it. This is an inherent conflict that prevents plaintiffs’ counsel from
 representing both classes of employees (indeed, three classes, as the interests of non-exempt
 managers are similarly adverse to those of the CSRs). In addition, it is possible that one or more
 managers will testify, against their self-interest, that they did require the employees work without
Case 2:18-cv-00885-JFB-GRB Document 47 Filed 01/30/19 Page 3 of 4 PageID #: 420
 Hon. Joseph F. Bianco
 January 30, 2019
 Page 3

 getting paid for it. The fact that all three classes are represented by the same attorneys raises the
 possibility of collusion.

        Further, as the Ortiz and Literary Works cases cited below demonstrate, the conflict
 presents a real impediment to settlement, a point that we have previously raised both with Mr.
 Lee and with Carol Wittenberg in connection with the mediation.

          As stated in Ortiz v. Fibreboard Corp., 527 US 815, 856 (1999):

          First, it is obvious after Amchem [Prods. v. Windsor], 521 US 591, 626 (1997)] that a
          class divided between holders of present and future claims (some of the latter involving
          no physical injury and to claimants not yet born) requires division into homogeneous
          subclasses under Rule 23(c)(4)(B), with separate representation to eliminate conflicting
          interests of counsel.

 See also Literary Works in Elec. Databases Copyright Litig. v. Thomson Corp., 654 F.3d 242
 (2nd Cir. 2011) (rejecting settlement and directing the creation of subclasses represented by
 separate counsel). See also Lewis v. Natl. Football League, 146 F.R.D. 5, 11-12 (D.D.C. 1992)
 (“If in maintaining the class action in [a case] the attorneys should be disqualified because of a
 conflict of interest, then certainly they are not "generally able to conduct the litigation" and there
 is inadequate representation of the class's interest”) (denying class certification with leave to
 renew upon retention of new counsel or clearing of conflicts by existing counsel).

        Lewis also provides that “any party, including the court sua sponte, may raise inadequacy
 of counsel issues.” Id. at 12.

         Baas v. Dollar Tree Stores, Inc., 2008 US Dist LEXIS 119908 (N.D. Cal. 2008) is highly
 instructive as to the issue of conflicting testimony from managers and the CSRs. Named
 plaintiffs in Baas brought a class action alleging that they were required to work “off the clock”
 and that their manager, Hansen, knew about and encouraged the practice. Hansen denied
 plaintiffs’ contention. Plaintiffs’ counsel also represented Hansen in a different lawsuit. The
 Court ruled that plaintiffs’ counsel had a conflict and denied class certification, stating: “To
 reconcile the testimony of Hansen and Lofquist, Plaintiffs' counsel will either need to portray
 Hansen as a liar or as a manager who knowingly violated his company's policies.” Id. at 9.2

         Under the factual circumstances present in this case and the law, we respectfully submit
 that Lee Litigation Group should be disqualified from representing plaintiffs in this matter
 because of its inherent conflict of interest in purporting to represent both the exempt managers,
 non-exempt managers, and CSRs. It is inconceivable that all or even many of the Pay-O-Matic
 managers from 2012 to 2018 will testify favorably to the CSRs that they were required to work
 off the clock. Accordingly, Pay-O-Matic requests leave to bring a motion for disqualification.

          Thank you for your attention and consideration.



 2
   In addition to the foregoing, see also New York Rules Prof. Conduct, R 1.7 (“(a) Except as provided in paragraph
 (b), a lawyer shall not represent a client if a reasonable lawyer would conclude that * * *: (1) the representation will
 involve the lawyer in representing differing interests * * *.”
Case 2:18-cv-00885-JFB-GRB Document 47 Filed 01/30/19 Page 4 of 4 PageID #: 421
 Hon. Joseph F. Bianco
 January 30, 2019
 Page 4




                                                  Respectfully,

                                                  HINMAN, HOWARD & KATTELL, LLP

                                                          /a/ Albert J. Millus, Jr.

                                                  By
                                                       Albert J. Millus, Jr.
 :ajm
 c:      C.K. Lee, Esq. (via ECF service)
         Taimur Alamgir, Esq. (via ECF service)
         Miriam Schindel, Esq. (via e-mail)
         File
